DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) a drive assembly driving…in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “not parallel”, and the claim also recites “perpendicular to” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	As to claim 10, the claim recites “the first direction” (claim 10, line 3) which lacks antecedent basis.
	Claims 11-20 are rejected as dependent upon claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sasaki (US 5,073,882).
	As to claim 1, Sasaki teaches an optical drive mechanism comprising an immovable part (Sasaki Fig. 5 - 1, 6, 8), a movable part movable relative to the immovable part (Sasaki Fig. 5 - 3, 20, 32a, 32b, 33a, 33b), wherein the movable part holds an optical element with an optical axis (Sasaki Fig. 5 - 23, optical axis), a drive assembly driving the movable part to move relative to the immovable part (Sasaki Fig. 5 - 30, 32a, 32b, 33a, 33b), wherein at least a part of the drive assembly is disposed on the immovable part (Sasaki Fig. 5 - 30, 1, 8).
	As to claim 2, Sasaki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sasaki further teaches the drive assembly comprises a circuit unit (Sasaki Fig. 6 - 32a, 32b, 33a, 33b) and a drive magnetic unit (Sasaki Fig. 5 - 30, 31; col. 3:48-61), the circuit unit comprises a first coil and a second coil (Sasaki Fig. 6 - 32a, 32b, 33a, 33b; col. 3:48-61), the drive magnetic unit comprises a first drive magnetic element (Sasaki Fig. 5 - 30, 31; col. 3:48-61), the first coil corresponds to an upper surface of the first drive magnetic unit element (Sasaki Fig. 5 - 32a, 30; Fig. 6 - 30, 32a - whereby coil (32a) facing magnet(s) (30) of approximately same height/size and therefore generically “corresponds” to an upper surface), and the second coil corresponds to a side surface of the first drive magnetic element (Sasaki Fig. 6 - 30, 32b - coil (32b) facing a “side” surface of (30)).
	As to claim 5, Sasaki teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Sasaki further teaches the upper surface of the first drive magnetic element and the side surface of the first drive magnetic element are parallel with the optical axis (Sasaki Fig. 9B; Fig. 5 - see marked up figure below), and the upper surface of the first drive magnetic element is not parallel with the side surface of the first drive magnetic element (Sasaki Fig. 9B, Fig. 5 - see marked up figure below).

    PNG
    media_image1.png
    392
    444
    media_image1.png
    Greyscale


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Grassens (US 5,177,640).
	As to claim 1, Grassens teaches an optical element drive mechanism comprising an immovable part (Grassens Fig. 3 - 80), a movable part movable relative to the immovable part (Grassens Fig. 3 - 10; Fig. 1 - 10, 14), wherein the movable part holds an optical element with an optical axis (Grassens Fig. 1 - 12), and a drive assembly driving the movable part to move relative to the immovable part (Grassens Fig. 1 - 16, 18, 20, 22, 24), wherein at least a part of the drive assembly is disposed on the immovable part (Grassens Fig. 3 - 22, 24).
	As to claim 2, Grassens teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Grassens further teaches the drive assembly comprises a circuit unit (Grassens Fig. 1 - 18, 20, 16) and a drive magnetic unit (Grassens Fig. 1 - 22, 24), the circuit unit comprises a first coil (Grassens Fig. 1 - 18, 20) and a second coil (Grassens Fig. 1 - 16), the drive magnetic unit comprises a first drive magnetic element (Grassens Fig. 1 - 22, 24; Fig. 7), the first coil corresponds to an upper surface of the first drive magnetic element (Grassens Fig. 1 - 20, 24,18, 22), and the second coil corresponds to a side surface of the first drive magnetic element (Grassens Fig. 1 - 16, 22, 24).
	As to claim 3, Grassens teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Grassens further teaches a winding axis of the first coil is not parallel with a winding axis of the second coil (Grassens Fig. 1 - 18, 16, 20), or the winding axis of the first coil is perpendicular to the winding axis of the second coil (Grassens Fig. 1 - 18, 16, 20).
	As to claim 4, Grassens teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Grassens further teaches a maximum size of the first coil in a direction that is parallel with the optical axis is different from a maximum size of the second coil in a direction that is parallel with the optical axis (Grassens Fig. 1 - 18, 16, 20), or, the maximum size of the first coil in a direction that is parallel with the optical axis is greater than the maximum size of the second coil in a direction that is parallel with the optical axis (Grassens Fig. 1 - 18, 16, 20).
	As to claim 6, Grassens teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Grassens further teaches the drive magnetic unit further comprises a second drive magnetic element (Grassens Fig. 1 - 22, 24; Fig. 7 - 100, 102, 104, 106), the second coil corresponds to a side surface of the second drive magnetic element (Grassens Fig. 1 - 16, 22, 24; Fig. 10 - 16, 100, 102, 104, 106), and the side surface of the first drive magnetic element is parallel with the side surface of the second drive magnetic element (Grassens Fig. 1 - 22, 24; Fig. 7 - 100, 102, 104, 106; Fig. 10).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 7-9, although the prior art teaches an optical element drive mechanism as detailed above in claims 1, 2, 6, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein of claims 1, 2, 6 and 7.

Claims 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 10-20, although the prior art teaches an optical element drive mechanism as detailed above in claims 1, 2, 6, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 10, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein of claims 1, 2, 6 and 10.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Xu et al. (US 11,372,195); Park et al. (US 11,245,827); Yang (US 11,262,527); Wu et al. (US 11,322,628); Lee et al. (US 11,159,727); Kwon et al. (US 11,493,741); Lin (US 10,715,707); Miller et al. (US 10,969,652); Kuo et al. (US 11,190,085); Hu et al. (US 10,887,498); Lau et al. (US 10,638,032); Sharma et al. (US 10,890,734); Sharma et al. (US 2021/0132327); Im et al. (US 10,334,146); Hu et al. (US 10,101,595); Sharma et al. (US 10,382,698); Miller et al. (US 9,769,389); Hu et al. (US 9,304,325); Ikushima et al. (US 8,670,195); Pang et al. (US 8,564,896); Malissin et al. (US 4,570,249); Chen et al. (US 2021/0063684); Tsai et al. (US 2021/0072530); Oh et al. (US 2022/0086351); Jeong (US 2021/0397017); Lee et al. (US 2018/0239162); Yu et al. (US 2018/0017844); Seikimoto et al. (US 2018/0164661) are cited as additional examples of optical element drive units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 10, 2022